Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 13, 2021 has been entered.

Response to Amendment
  
Applicant's amendment and accompanying remarks filed on January 13, 2021 have been entered and considered. Claims 1, 3 – 5 and 20 – 30 are pending in this application. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over DeLong in view of Franz and Andonov, and evidenced by Arete Materials as detailed in Office action dated October 15, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. US 8,202,379 B1 (DeLong) in view of Andonov US 4,926,626 (Andonov), as evidenced by the definition of staple fiber by Introduction to Technical Textiles, Arete Materials, 06/ 2018 ( Arete Materials), or alternative as evidenced by Pourdeyhimi et al. US 2018/0105965 A1 (Pourdeyhimi).  

Considering claims 1 and 3, DeLong teaches a process (and products thereof) by which individual natural fibers such as cellulose, chitin, chitosan, collagen, hemicellulose, lignin, silk, et cetera, are swollen by an appropriate ionic liquid-based 
Moreover, DeLong teaches that in general, the process increases the material density and decreases the surface area of a bundle of fibers [Col. 2, 2 – 6]; and that while fibers that make up threads are fused, the amount and strength of that material do not appear to be changed and thus there are no observed changes in either the maximum stress or energy to break [Col. 7, 16 - 20].   
Although DeLong teaches that the fiber welding process facilitates the creation of functional structures from the controlled fusion of fibrous threads, woven materials, or fibrous mats; it does not specifically recognize the use of staple fibers in the welding or fusing process. However, Andonov teaches a textile process for manufacturing fancy yarns by running a sliver at a steady speed between sets of drafting rollers on an apron, and forcing it at an angle to create elongated tufts, which are then spun with a carrier yarn. Said process can use a mixture of long and short staple fibers, or can use either 
Alternatively, the examiner submits Pourdeyhimi’s disclosure at [0040] as evidence in that short staple cellulosic fibers are considered in the art as having length between 6 mm and less than 26 mm.       
Moreover, as to the density, strength and modulus of the welded yarn, because DeLong teaches that the physical and chemical properties of said materials are reproducibly manipulated by rigorous control of the amount of ionic liquid-based solvent applied, the duration of exposure to ionic liquid temperature, the temperature and pressure applied during the treatment [Col. 3, 44 – 50]; and that in addition to the choice of solvent and the type of material treated, three process variables principally determine the outcome of the welding process: time (of treatment), temperature (of treatment), and the concentration of solvent (ratio of solvent to treated material) [Col. 4, 20 – 25]; it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to select a solvent, type of material treated, time (of treatment), 

Considering claims 4 and 5, DeLong teaches that powder XRD data (FIG. 5 and Table I) show structural changes occurring with time and temperature of treatment; data for welded samples (curves B and C) show a clear trend of decreased crystallinity with increasing temperature and time of welding [Col. 5, 1 – 14]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to select a time (of treatment), and temperature (of treatment) for cotton fibers (raw cotton having cellulose I crystal of about 65% by weight) required to produce cellulose yarns or fibrous structures with the desired %, which is lower than 65 % of cellulose I structure.   

Claims 20 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. US 8,202,379 B1 (DeLong) in view of Ball et al. US 5,471,720 (Ball). 

Considering claims 20 – 22 and 25 – 28, DeLong teaches a process (and products thereof) by which individual natural fibers such as cellulose, chitin, chitosan, collagen, hemicellulose, lignin, silk, et cetera, are swollen by an appropriate ionic liquid-based solvent system, and then reconstituted or welded to form a congealed network [Abstract]. Further, DeLong teaches that the fiber welding process facilitates the creation of functional structures from the controlled fusion of fibrous threads, woven 
Moreover, DeLong teaches that the in general, the process increases the material density and decreases the surface area of a bundle of fibers [Col. 2, 2 – 6]; and that while fibers that make up threads are fused, the amount and strength of that material do not appear to be changed and thus there are no observed changes in either the maximum stress or energy to break [Col. 7, 16 - 20]. 
Although DeLong teaches that the fiber welding process facilitates the creation of functional structures from the controlled fusion of fibrous threads, woven materials, or fibrous mats; it does not specifically recognize the use of garneted fibers in combination with virgin fibers. However, Ball teaches the use of from about 40-100% fibers produced from denim waste (pre-consumer and/or post-consumer) in the formation of denim fabric. Further, Ball teaches that the denim fabric produced has strength and related properties sufficient for consumer use [Abstract].  
Moreover, as to the diameter, strength and modulus of the welded yarn, because DeLong teaches that the physical and chemical properties of said materials are reproducibly manipulated by rigorous control of the amount of ionic liquid-based solvent 

Considering claims 23 - 24 and 29 – 30, DeLong teaches that powder XRD data (FIG. 5 and Table I) show structural changes occurring with time and temperature of treatment; data for welded samples (curves B and C) show a clear trend of decreased crystallinity with increasing temperature and time of welding [Col. 5, 1 – 14]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to select a time (of treatment), and temperature (of treatment) for cotton fibers (raw cotton having cellulose I crystal of about 65% by weight) required to produce cellulose yarns or fibrous structures with the desired %, which is lower than 65 % of cellulose I structure.   

Response to Arguments

Applicant's amendment and accompanying remarks filed on January 13, 2021 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over DeLong in view of Franz and Andonov, and evidenced by Arete Materials as detailed in Office action dated October 15, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on January 13, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection in last Office action on the basis that the incorporation of staple fibers taught by Andonov is not applicable to any staple fiber limitation in claim 1 at least because the staple fibers in Andonov do not form a part of the core thread, but instead are merely bound thereto to create the flamme effect.  

In response, the examiner submits that none of the claims in this application requires that the short staple fibers are comprised in the core of the claimed yarn.  

Applicant further argues that the examiner has submitted the definition of “short staple fiber” by Arete Materials: fibers having length between 6mm and 40mm, which 
In response, the examiner submits that these arguments are simply misplaced. The definition submitted by the examiner is directed to the length of staple fibers, regardless of their composition. One of skill in the art would immediately understand this. Further, without acquiescing with Applicant’s absurd argument, the examiner additionally submits Pourdeyhimi’s disclosure at [0040] as evidence in that short staple cellulosic fibers are considered in the art as having length between 6 mm and less than 26 mm.       
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786